By the Court, Wallace, C. J.:
The indictment alleges the offense to have been committed in the County of Yolo. The defendant pleaded not guilty, and it was, of course, incumbent upon the prosecution to prove the locus delicti. This was not done. The evidence conduces to establish that the robbery charged was committed, if at all, at the drinking saloon of Stroback, but there is nothing in the record which tends in the slightest degree to show that this saloon was situated in the County of Yolo.
Judgment reversed, and cause remanded for a new trial.